Attorney:

VIRGINA AND AMBINDER LL AU A
5 2 39 1 7

40 BROAD STREET 7TH FLOOR
NEW YORK NY 10004

UNITED STATE DISTRICT COURT

EASTERN DISTRICT OF NEW YORK Index / case #: 1:21-CV-00114-BMC
TRUSTEES OF THE LOCAL 7 TILE INDUSTRY WELFARE FUND, ET AL

Plaintiff AFFIDAVIT OF SERVICE
SESSO TILE & STONE CONTRACTORS INC.

Defendant

 

 

Mok RIS County, State of: NEO JERSEY JE Lk VANCE E ) 1" Rey

says: Peponent is not a party herein, is over the age of 18 years and resides in the Sta

on Yili at 207 are(om 3: 403 EAST 11TH STREET PATERSON NJ 07524

Deponent served the within: summons in a cit ACTION, COMPLAINT,
SCHEDULING ORDER, CIVIL COVER SHEET

 

On which were set forth the Index No., herein, and date of filing

On: SESSO TILE & STONE CONTRACTORS INC.
(herein after called the recipient} therein named.

[|] individual

[|] Suitable Age
person

[_] Affixing to
Door

CA Corporation
or

Partnership

| Mailing

M Description

mw Military
Service

By delivering a true copy of each to said recipient personally; Deponent knew the person so served to be the person
described in as said recipient therein

By deiivering thereat a true copy of each to;
a person of suitabie age and discretion.Said premises is recipients [ ] Actual Place of Residence
{ ] Actual Place of Business within the State.

By affixing a true copy of each to the door of said premises which is recipients [ ] Actual Place of Residence

[ ] Actual Place of Business, within the State
Deponent was unable with due diligence to find recipient or person of suitable age and discretion thereat having called
there

“ oe . et y
By delivering thereat a true copy of each to; eep Se SSC)
personally. Deponent knew said corporation / partnership so served to be the corporation / partnership described in said
aforementioned document as said recipient and knew said individual to : thereof.

 

 

Within 20 days of such delivery, or affixing, deponent enclosed a copy of same in a postpaid envelope Seperly addressed
to recipient at recipients last known [ ] Actual Place of Residence [ ] Actual Place of Business

at
and deposited said envelope in an official depository under the exclusive care and custody of the U.S. Postal Service within
New York State. The envelope bore the legend "personal and confidential" and did not indicateon the outside, thereof

by return address or otherwise that the communication was from an attorney or concerned an action against the defendant.

 

ea Male White skin [ ] Black hair [ ]14-20 Yrs { ] Under 5 [ } Under 100 Lbs
[ ] Female [ ] Black skin | Brown hair nd 21-35 Yrs [ ] &0"-5'3" [ ]106-130 Lbs

[ 1 Yellow skin [ ] Gray hair ] 36-50 Yrs [ ]6'4"-5'8" [ 3131-160 Lbs

{ ] Brown skin [ ]Bltonde hair ] 54-65 Yrs i 5'9".6'0" [4 161-200 Lbs

{ ] Redskin [ ] Red hair { ]OverG5¥rs [ } Overs [ ] Over 200 Lbs

Other Identifying Features

 

l asked the person spoken to whether recipient was in active military service of the United States or the State of
New York in any capacity whatever and received a negative reply. The source of my information and the grounds of my belief
are the conversations and observations above narrated.

it Subpoena Fee Tendered in the amount of

 

  

FileNo. 1:24-CV-00114-4

LE .

a or nt name below signature)

Joe] Sancher

   

PAOLAG, SANCHEZ
Mc NOTARY PUBLIC
é State of New Jersey
j 1D # 50014946 \
él My Gommission Expires April 28, 2026 ;

Work OrderNo. 523917

    
       
 

 

 
Case 1:21-cv-00114-BMC Document3 Filed 01/11/21 Page 1 of 2 PagelD #: 14

AO 440 (Rev. 06/12) Summons ina Civil Action. =

 

UNITED STATES DISTRICT COURT

for the
Eastern District of New York

TRUSTEES OF THE LOCAL 7 TILE INDUSTRY
WELFARE FUND, TRUSTEES OF THE LOCAL 7
TILE INDUSTRY ANNUITY FUND, TRUSTEES OF
THE TILE LAYERS LOCAL UNION 52, et al.

 

Plaintiffs
¥.

SESSO TILE & STONE CONTRACTORS INC.,

Civil Action No. 21-cv-116

 

Defendant

Nee Ne ee et et ee ee ed See ee

SUMMONS IN A CIVIL ACTION

‘To: (Defendant’s name and address) SESSO TILE & STONE CONTRACTORS INC.
103 E. 41TH STREET
PATERSON, NEW JERSEY 07524

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ,
P; 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure, The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: VIRGINIA & AMBINDER, LLP

40 BROAD STREET, 7TH FLOOR
NEW YORK, NEW YORK 10004

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C, PALMER
CLERK OF COURT

pew: 01/11/2021 s/ Kimberly Davis

 

 

Signature of Clerk or Deputy Clerk

 
